In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-16-00218-CR
                             ________________________


                            JUAN COTA, JR., APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE



                          On Appeal from the 222nd District Court
                                Deaf Smith County, Texas
               Trial Court No. CR-16B-026; Honorable Roland Saul, Presiding


                                     January 3, 2017

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Pending before this court is Juan Cota, Jr.’s Motion to Dismiss Appeal in which

he represents he no longer wishes to pursue this appeal. As required by Rule 42.2(a)

of the Texas Rules of Appellate Procedure, the motion is signed by Appellant and his

attorney. No decision of this court having been delivered, the motion is granted and the
appeal is dismissed. No motion for rehearing will be entertained and our mandate will

issue forthwith.




                                              Patrick A. Pirtle
                                                Justice


Do not publish.




                                          2